
	
		II
		109th CONGRESS
		2d Session
		S. 4025
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Specter (for
			 himself, Mr. Lott,
			 Mr. Leahy, and Ms. Landrieu) introduced the following bill; which
			 was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To strengthen antitrust enforcement in the insurance
		  industry.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Insurance Industry Antitrust
			 Enforcement Act of 2006.
		2.AmendmentsSection 2(b) of the Act of March 9, 1945 (15
			 U.S.C. 1012(b)), commonly known as the McCarran-Ferguson Act, is amended
			 by—
			(1)inserting
			 section 5 of after Clayton Act, and;
			(2)inserting
			 as section 5 relates to unfair methods of competition, after
			 Commission Act, as amended,;
			(3)striking
			 to the extent that and all that follows through
			 law. and inserting the following: “except to the extent—
				
					(1)the conduct of a
				person engaged in the business of insurance is undertaken pursuant to a clearly
				articulated policy of a State that is actively supervised by that State;
				or
					(2)the conduct
				involves a third party not engaged in the business of insurance—
						(A)that collects,
				compiles or disseminates aggregated historical loss data;
						(B)that develops and
				disseminates standardized insurance policy forms, contracts addendums or
				language; or
						(C)that—
							(i)facilitates other
				joint conduct pursuant to guidelines issued by the Federal Trade Commission or
				existing law; and
							(ii)does not
				include—
								(I)exchanging
				information among competitors relating to sales, profitability, prices,
				marketing, or distribution of any product, process, or service that is not
				reasonably required for the purposes enumerated in subparagraph (A) or
				(B);
								(II)entering into
				any agreement or engaging in any other conduct that would allocate a market
				with a competitor; or
								(III)entering into
				any agreement or conspiracy that would set or restrain prices of any good or
				service.
								;
				and
			(4)adding at the end
			 the following:
				
					Except as
				it relates to unfair methods of competition, the Federal Trade Commission Act
				shall be applicable to the business of insurance to the extent that such
				business is not regulated by State
				law..
			
